Citation Nr: 9934149	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  99-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from May 1968 to February 1971.  
He reportedly had additional service in the reserves from 
February 1972 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that he is entitled to service 
connection for a heart disease.  

A document dated in November 1998 indicates that all 
available records were forwarded to the RO from the National 
Personnel Records Center.  The December 1998 rating decision 
which denied the veteran entitlement to service connection 
for heart disease states that the service medical records for 
the period of May 1968 to February 1971 were considered.  The 
July 1999 Statement of the Case also indicates that the 
service medical records were considered.  However, the 
service medical records for the veteran's period of active 
service are not contained in the claims folder.  The Board 
finds that an attempt to obtain these records and associate 
them with the claims folder must be made prior to reaching a 
decision in this case.  

The Board notes that this remand is in the nature of 
assisting the veteran in the completion of his claim, as is 
required by the provisions of 38 U.S.C.A. § 5103(a) (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995).  It 
would be premature to determine whether or not the veteran's 
claim is well grounded at this point.  Therefore, the case is 
remanded to the RO for the following development:

1.  The RO should associate all service 
medical records for the period of May 
1968 to February 1971 used to reach a 
decision in the veteran's claim with the 
claims folder.  If these records have not 
been previously obtained, an appropriate 
official at the RO should make another 
attempt to secure the veteran's service 
medical records through official 
channels.  In addition, the veteran's 
periods of reserve service, including 
periods of active duty for training and 
inactive duty for training, should be 
ascertained.  All attempts to obtain 
official service records should be 
documented.  If, after all appropriate 
sources have been contacted, the records 
are not available, this should be noted 
in the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











